DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4, 12-14, 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 2: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a request to buy a designated monetary amount of a stock for an account associated with a user, wherein the designated monetary amount of the stock is an amount less than a purchase price of one share of the stock, issuing a receipt in the designated monetary amount of the stock to the account, while maintaining title to at least one share of the stock, wherein the receipt is denominated in fixed money in the designated monetary amount, determining an amount of the stock based on the designated monetary amount and the purchase price, and recording the amount with an identification of the account in a record; detecting a change in the market price of the stock; determining another amount of the stock that corresponds to the designated monetary amount at the market price; and replacing the amount in the record with another amount of the stock. In order words, the claim describe a process for trading shares of specific stock as fixed monetary amount regardless of the value of the stock, issuing a receipt, keeping records of the transaction including updates of the market price of the stock. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as processors. That is, other than reciting “processors,” for receiving a request, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the “fundamental economic practices” of the “certain methods of organizing human activities” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors. The one or more processors in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions. These generic processors are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 12 and 13 recite corresponding apparatus and computer readable medium equivalents of claim 2. These claims are similarly rejected under the same rationale as claim 2, supra.

Claim 4 recites determining whether account parameters specify permitting buying the designated monetary amount of the stock. This limitation further narrows the abstract idea, but is nonetheless also part of the abstract idea in claim 2, therefore, the claims is similarly rejected under the same rationale as claim 2, supra.

Claims 14, 16 and 18 recite detecting that the account has traded the receipt to another account; and changing the identification of the account in the record with an identification of the another account. These limitations further narrow the abstract idea, but are nonetheless also part of the abstract idea in claim 2. The additional elements of processors are as addressed in the Steps 2A2 and B in the claim 2 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 2, supra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 12-14, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lerner et al. (USPAP 2001/0034678).

Re claims 2, 12 and 13: Lerner teaches a method comprising:
receiving, by at least one processor in a computing device, from another computing device that is associated with a user, a request to buy a designated monetary amount of a stock for an account associated with a user, wherein the designated monetary amount of the stock is an amount less than a purchase price of one share of the stock (abstract, 0007, 0009, 0032);
 issuing a receipt in the designated monetary amount of the stock to the account, while maintaining title to at least one share of the stock (0048), wherein the receipt is denominated in fixed money in the designated monetary amount (0007, “fixed dollar amounts of specific security”; 0032); 
determining an amount of the stock based on the designated monetary amount and the purchase price (0009, 0038, fig. 6);
recording the fractional amount with an identification of the account in a record (fig. 6);
detecting, by the at least one processor, a change in a market price of the stock (0038, fig. 2); determining another amount of the stock that corresponds to the designated monetary amount at the market price (0038, fig. 2); and replacing the fractional amount in the record with another fractional amount of the stock (0038, fig. 2).

Claims 14, 16 and 18: Lerner teaches detecting, by at least one processor, that the account has traded the receipt to another account; and changing the identification of the account in the record with an identification of the another account (0008, 0041, fig. 6). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lerner.

Re claim 4: Lerner does not explicitly teach determining, by the at least one processor, whether account parameters specify permitting buying the designated monetary amount of the stock. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to specify the account parameters that are available on the platform including being able to trade in fractional shares using designated monetary amount. Such data would allow the user know that apart from being able to buy and sell share as whole units in conventional systems, monetary amounts can also be designated and converted into fractional shares thereby, enhancing the flexibility of the system/process. 

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention does not recite an abstract idea. In particular, Applicant asserts that the claims are not directed to fundamental economic principles or practices by virtue of the current amendments to the claim.
Examiner respectfully disagrees. As analyzed in the rejection above, the amended features do not take the claimed invention outside the realm of abstractness. These limitations fall under the fundamental economic practices of the certain methods of organizing human activity. 

Finally, with respect to the 102/103 rejection, Examiner asserts that the cited prior art reference teaches the claimed amendments. See above rejection for further citations in the prior art reference.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691